Exhibit 10.3


TRI POINTE GROUP, INC.
2013 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


TRI Pointe Group, Inc., a Delaware corporation (the “Company”), hereby grants to
the Employee listed below (the “Holder”) as of the date listed below (the “Grant
Date”), pursuant to the terms and conditions of the TRI Pointe Group, Inc. 2013
Long-Term Incentive Plan, as amended (the “Plan”), an award of restricted stock
units (the “Award” and the restricted stock units granted pursuant to this
Agreement, the “Award Units”) with respect to the number of shares listed below
of the Company’s Common Stock, par value $0.01 per share (“Common Stock”), upon
and subject to the restrictions, terms, and conditions set forth in the Plan and
this agreement (the “Agreement”).


1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company, or by approving
this Agreement by electronic means in a manner that has been approved by the
Company.


2. Rights as a Stockholder. Each Award Unit shall represent the Holder’s right
to receive one share of the Company’s Common Stock if and to the extent that
such Award Unit becomes vested pursuant to the terms and conditions of this
Agreement and the Plan. The Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to Section
3 hereof and the Holder becomes a stockholder of record with respect to such
shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), then the number of Award
Units and shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per share of
Common Stock by the Company on such Dividend Date, divided by (ii) the Fair
Market Value of a share of Common Stock on such Dividend Date. Any such
additional Award Units and shares shall be subject to the same restrictions,
vesting conditions, and payment terms set forth herein as the shares to which
they relate.


3. Restriction Period and Vesting.


3.1. Service-Based Vesting Condition. Except as otherwise provided in this
Section 3, the Award shall vest (i) on the first anniversary of the Grant Date
with respect to one-third of the number of Award Units and shares subject
thereto on the Grant Date, rounded down to the nearest whole share, (ii) on the
second anniversary of the Grant Date with respect to an additional one-third of
the number of Award Units and shares subject thereto on the Grant Date, rounded
up to the nearest whole share, and (iii) on the third anniversary of the Grant
Date with respect to the remaining Award Units and shares subject thereto on the
Grant Date, provided the Holder does not incur a Separation from Service before
the applicable vesting date. The period of time prior to the vesting shall be
referred to herein as the “Restriction Period.”


3.2. Change in Control. Upon a Change in Control, the Award shall be subject to
Section 5.8 of the Plan.


3.3. Separation from Service. Except as provided in Sections 5.9(a) and 5.9(b)
of the Plan, if the Holder incurs a Separation from Service prior to the end of
the Restriction Period for any reason, then the portion of the Award Units that
were not vested immediately prior to such Separation from Service shall be
immediately forfeited by the Holder for no consideration and cancelled by the
Company.


4. Delivery of Certificates. Subject to Section 6, as soon as practicable (but
no later than 30 days) after the vesting of Award Units, in whole or in part,
the Company shall (i) deliver or cause to be delivered one or more certificates
issued in the Holder’s name (or such other name as is acceptable to the Company
and designated in writing by the Holder) or (ii) issue in book entry form
registered in the name of the Holder (or such other name as is acceptable to the
Company and designated in writing by the Holder) a written or electronic notice
or statement representing the number of vested shares represented by such vested
Award Units. The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery, except as otherwise provided in
Section 6. Prior to the issuance to the Holder of the shares of Common Stock
subject to the Award, the Holder shall have no direct or secured claim in any
specific assets of the Company or in such shares of Common Stock, and will have
the status of a general unsecured creditor of the Company.


5. Transfer Restrictions and Investment Representation.


5.1. Nontransferability of Award. The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company,
a trust or entity established by the Holder for estate planning purposes, or a
charitable organization designated by the Holder or pursuant to a qualified
domestic relations order, in each case, without consideration. Except to the
extent permitted by the foregoing sentence, the Award and the Award Units may
not be sold, transferred, assigned, pledged, hypothecated, encumbered, or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment, or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber, or otherwise dispose of the
Award or the Award Units in violation of this Agreement or the Plan, the Award
and the Award Units and all rights hereunder shall immediately become null and
void.


5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Common Stock acquired upon the vesting of the Award Units will
be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.


6. Additional Terms and Conditions of Award.


6.1. Withholding Taxes. (a) The Company shall have the right to require, prior
to the issuance or delivery of any shares of Common Stock upon the vesting of
the Award Units, payment by the Holder of such Award of any federal, state,
local, or other taxes which may be required to be withheld or paid in connection
with such Award (the “Required Tax Payments”).


(b) The Holder may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company, (2)
delivery (either actual delivery or by attestation procedures established by the
Company) to the Company of previously owned whole shares of Common Stock having
an aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (3) authorizing the Company to withhold up to the maximum
required number of shares of Common Stock which would otherwise be delivered or
an amount of cash which would otherwise be payable to the Holder having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, or (4) any combination of (1), (2), and (3). To the
extent applicable, the Holder may satisfy his or her withholding obligation only
with shares that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.


6.2. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering, or recapitalization through an extraordinary dividend, the
terms of this Award, including the number and class of securities subject
hereto, shall be appropriately adjusted by the Committee. In the event of any
other change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
participants. The decision of the Committee regarding any such adjustment shall
be final, binding, and conclusive.


6.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval, or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval, or other action.


6.4. Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or its acceptance by the Holder, or any
provision of the Agreement or the Plan, give or be deemed to give the Holder any
right to continued employment by or service to the Company, any Subsidiary, or
any affiliate of the Company or affect in any manner the right of the Company,
any Subsidiary, or any affiliate of the Company to terminate the employment or
service of any person at any time.


6.5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.


6.6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors, and
assigns.


6.7. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to TRI Pointe Group, Inc., Attn:
Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine, California
92612, and if to the Holder, to the last known mailing address of the Holder
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails, or (d) by express courier
service. The notice, request, or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request, or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.


6.8. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.


6.9. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, including Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. To the extent of any inconsistency between
the Terms of the Plan and the terms of this Agreement, the terms of the Plan
shall control. The Holder hereby acknowledges receipt of a copy of the Plan.


6.10. Entire Agreement. The Plan is incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings specified in the
Plan. This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Holder with respect to
the subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.


6.11. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.


6.12. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect, or enforceability of this
Agreement.


6.13. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.


6.14 Section 409A. This Agreement will be interpreted in accordance with Section
409A of the Code, to the extent applicable, including without limitation any
Treasury Regulations or other Department of Treasury guidance that may be issued
or amended after the date hereof, and will not be amended or modified in any
manner that would cause this Agreement to violate the requirements of Section
409A. If, following the date hereof, the Committee determines that the Award may
be subject to Section 409A, including such Department of Treasury guidance as
may be issued after the date hereof, the Committee may, in its discretion, adopt
such amendments to this Agreement or adopt such other policies and procedures
(including amendments, policies, and procedures with retroactive effect), or
take any other actions, as the Committee determines are necessary or appropriate
to (i) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Section 409A. Notwithstanding anything to the contrary
in the Plan or in this Agreement, the Holder agrees that the Holder (or the
Holder's estate or permitted beneficiary(ies)) will be solely responsible for
the satisfaction of all taxes, interest, and penalties that may be imposed on
the Holder or for the Holder's account in connection with this Award (including,
without limitation, any taxes, interest, and penalties under Section 409A), and
neither the Company nor its Affiliates will have any obligation to reimburse,
indemnify, or otherwise hold the Holder (or the Holder's estate or permitted
beneficiary(ies)) harmless from any or all of such taxes, interest, or
penalties.






Date: ________ ___, 20__





